Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
After extensive prosecution in this case, it appears that Applicants disagree with the Examiner’s findings and that the disagreement is based on a point of law. In light of this, Applicants are reminded of their right to appeal the Examiner’s rejections to the Patent Trial and Appeal Board.

Detailed Action
	This action is in response to the papers filed February 7, 2022.

Amendments
Applicant's response and amendments, filed February 7, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 2-6, 9-16, 18-38, 42-46, 48-71, 73-75, 77-80, 82-85, 87-114, and 117.
Claims 1, 7-8, 17, 39-41, 47, 72, 76, 81, 86, and 115-116 are pending and are currently under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application provisional applications 
62/101,841 filed on January 9, 2015; 
62/101,861 filed on January 9, 2015; 
62/101,872 filed on January 9, 2015; 
62/101,882 filed on January 9, 2015; 
62/051,255 filed on September 16, 2014; 
62/051,258 filed on September 16, 2014;
62/051,263 filed on September 16, 2014;
62/051,267 filed on September 16, 2014;
62/047,034 filed on September 7, 2014; 
62/047,044 filed on September 7, 2014; 
62/047,054 filed on September 7, 2014; and 
62/047,051 filed on September 7, 2014 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on February 7, 2022 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

1. 	Claims 1, 7-8, 17, 39-41, 47, 76, 86, and 115-116 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al (Human Gene Therapy 8:1095-1104, 1997; of record) in view of Dai et al (PNAS 92:1401-1405, 1995; of record), and Jhunjhunwala et al (2009, J. Controlled Release 133:191-197; of record).
Determining the scope and contents of the prior art.
With respect to Claims 1 and 7, Kaplan et al is considered relevant prior art for having taught a method for repeat administration of a gene therapy viral vector, the method comprising:
a) administering to the subject a first dose of a viral vector without an immunosuppressant (pg 1097, col. 2; Figure 2); and 
b) subsequently administering to the subject a second dose of the gene therapy viral vector concomitantly with the immunosuppressant (pg 1098, col. 1; Figure 2). 
The first viral transfer vector serotype (Adenovirus 2) is the same viral transfer vector serotype as the gene therapy viral transfer vector comprising the therapeutic transgene (Adenovirus 2/CFTR) and the viral transfer vector comprising another experimental transgene (Adenovirus 2/beta galactosidase) (Figure 2). Kaplan et al taught that the attenuation of an immune response to the viral transfer vector (pg 1097, col. 1, “DSG…was found to reduce significantly the development of Ad-specific antibodies”; pg 1098, col. 2, “virus neutralizing titers”; Table 1 Ad-specific antibodies”; Figure 2). 


With respect to Claim 17, Kaplan et al taught a method comprising the steps of repeatedly, concomitantly administering to a subject an immunosuppressant and a gene therapy viral transfer vector (Figure 2c), wherein the dose of the gene therapy viral vector is at least equal to the dose of the gene therapy viral transfer vector selected for a subject if the subject were expected to develop anti-gene therapy viral vector immune responses due to the repeated administration of the gene therapy viral vector (Figure 2c, Ad2/CFTR +/- DSG, Day 30 and Day 60).

The instant specification discloses that the viral vector itself is a “viral transfer vector” (pg 5, line 21-pg 6, line 5); whereas, the “gene therapy viral transfer vector” comprises the gene therapy nucleic acid (pg 1, lines 19-20; pg 6, lines 6-13). 
Kaplan et al taught the subject was primed with a first dose of a viral transfer vector, and then subsequently administered with said viral transfer vector further encoding a therapeutic protein (syn. gene therapy viral vector). Thus, Kaplan et al do not teach the subject is primed with a first dose of a viral transfer vector that is a gene therapy viral vector, and whereby said first gene therapy viral vector is the same as the subsequently administered gene therapy viral vector.
However, prior to the filing date of the instantly claimed invention, Dai et al is considered relevant prior art for having taught a method for repeat administration of a gene therapy viral vector, the method comprising:
a) administering to the subject a first dose of a gene therapy viral vector (Ad-FIX) without an immunosuppressant, and 
b) subsequently administering to the subject a second dose of the gene therapy viral vector (Ad-FIX) (Reinfection with Recombinant Adenoviruses; Figure 5a), wherein the subject does not have pre-existing immunity against the gene therapy viral transfer vector. 
Dai et al taught the anti-gene therapy viral vector response is attenuated in immune-compromised subjects (µMT or β2m-/-), as evidenced by the higher gene therapy transgene expression levels as compared to non-immunocompromised subject(s) (Figures 1 and 5a). 
Dai et al teach the loss of transgene expression in the subjects who have an immune response to the viral vector antigens, and that the artisan may tolerize the host subject to the viral antigens and therapeutic protein antigens using the immunosuppressant(s) by blocking cell-mediated immunity (pg 1403, col. 1). 

Neither Kaplan et al nor Dai et al teach the immunosuppressant comprises a carrier coupled to the immunosuppressant. However, prior to the filing date of the instantly claimed invention, Jhunjhunwala is considered relevant prior art for having taught immune-suppressive drug rapamycin delivery into the dendritic cells (antigen presenting cells or APCs) for causing immune suppression was more effective, when delivered coupled to synthetic, degradable micro-

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, immunology, virology, and gene delivery vectors. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the first viral transfer vector of Kaplan et al administered in the first administration step to be the same viral transgene vector as administered in the second administration step, as taught by Dai et al, in a method for repeat administration of a gene therapy viral vector with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute first viral transfer vector of Kaplan et al administered in the first administration step to be the same viral transgene vector as administered in the second administration step in a method for repeat administration of a gene therapy viral vector because: 
i) each of the teachings of Kaplan et al and Dai et al are directed to the same field of endeavor, to wit, methods of repeat administration of a gene therapy viral vector in a subject (Kaplan et al, Title, Overview Summary, improve transgene expression limited by immunogenicity; Dai et al, Title, tolerization of gene therapy transgene products (Factor IX) and vector antigens (syn. viral proteins) allows for long-term expression); 

iii) Kaplan et al controlled for the attenuation of immune response to the viral transfer vector antigens, using the same viral transfer vector in both the first administration step (Ad2) and second administration step (Ad2/gene therapy transgene) (pg 1097, col. 1, “DSG…was found to reduce significantly the development of Ad-specific antibodies”; pg 1098, col. 2, “virus neutralizing titers”; Table 1 Ad-specific antibodies”; Figure 2); 
iv) the differences between the Kaplan et al (first vector, then vector/gene therapy transgene) and Dai et al (first vector/gene therapy transgene, then same vector/gene therapy transgene) were encompassed in known variations or in a principle known in the prior art;
v) Kaplan et al demonstrated the second administration step used the vector/gene therapy transgene followed by a repeated third administration step using the same vector/gene therapy transgene (Figure 2c); and
v) the ordinary artisan could have implemented the claimed variation, and the claimed variation would have been predictable to one of ordinary skill in the art.

Prior to the filing date of the instantly claimed invention, it also would have been obvious to modify the immunosuppressant delivery vehicle of Kaplan et al to comprise being coupled or complexed with a carrier as taught by Jhunjhunwala et al in a method of attenuating an immune response with a reasonable expectation of success because Jhunihunwala et al taught the intention to administer an immunosuppressant complexed with a carrier to a subject (pg 196, col. 2, “using sub-cutaneous injections of rapaMPs as a mode of treatment”). An artisan would be motivated to modify the immunosuppressant delivery vehicle to comprise being coupled or complexed with a carrier because Jhunjhunwala et al taught that immune suppression was more effective when the immunosuppressant was delivered coupled to synthetic, degradable micro-particle carriers (encapsulated into 3.4 micrometer sized PLGA microparticles) as compared to that of soluble rapamycin delivery.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 8, Kaplan et al taught that said method further includes administering to the subject one or more repeat doses of the viral transfer vector subsequent to the concomitant administration of the viral transfer vector and the antigen-presenting cell targeted immunosuppressant to the subject (pg 1098; Figure 2c).
With respect to Claim 39, the instant specification discloses that “simultaneous” means the administration is at the same time or substantially the same time where the clinician would consider any time between administrations to be virtually nil or negligible as to the impact on the desired therapeutic outcome (pg 32, lines 12-15). 

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05.
With respect to Claim 40, Kaplan et al taught the subject is immunologically naïve to the viral vector prior to the first administration step (pg 1097, col. 2). 
Dai et al teach the subject has not been previously administered with the viral vector, that is to say, the first dose of the gene therapy vector is administered to a naïve subject. 
With respect to Claim 41, Kaplan et al taught the viral vector is an adenoviral vector (pg 1096, Materials and Methods). 
Dai et al teach the viral vector is an adenoviral vector (pg 1401, col. 1, Adenoviral Vectors).
With respect to Claim 47, Kaplan et al taught the viral vector encodes a therapeutic protein, to wit, CFTR (pg 1096, Materials and Methods). 
Dai et al teach the viral vector encodes a therapeutic protein, to wit, Factor IX (Abstract). 
With respect to Claim 76, Jhunjhunwala et al taught wherein the carrier is a PLGA microparticle (pg 192, col. 1, Materials and Methods), whereby the instant specification discloses PLGA particles are negatively-charged particles (pg 45, lines 19-20). 
With respect to Claim 86, Jhunjhunwala et al taught wherein the carrier is a PLGA microparticle (pg 192, col. 1, Materials and Methods), which is a synthetic nanocarrier. 
With respect to Claim 115, Kaplan et al taught the immunosuppressant is deoxyspergualin, which is an art-recognized inhibitor of the NF-kB pathway. 
Dai et al taught the immunosuppressant is cyclosporine (Figure 5), which is an inhibitor of NF-kB pathway.
With respect to Claim 116, Jhunjhunwala et al taught the immunosuppressant is rapamycin (Title).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Dai does not teach repeated administration of the same gene therapy viral vector.
Applicant’s argument has been fully considered, but is unpersuasive. Dai et al taught (Figure 5a) administration of a first gene therapy viral transfer vector (AdMCdF9) and a repeat administration of the same gene therapy viral transfer vector (AdMCdF9), and the corresponding 

Applicant argues that Dai et al teach away from the instantly claimed invention because a second dose of a vector encoding LacZ yielded better FIX protein expression than a second dose of the FIX vector (Figure 5a). 
Applicant’s argument has been fully considered, but is unpersuasive. Figure 5a was performed in the absence of adding an immunosuppressant, and merely demonstrates the ability of the host to generate an immune response against the gene therapy. Figure 5b demonstrates that administering an immunosuppressant allows for significantly greater gene therapy vector expression than in the absence of an immunosuppressant. 

Applicant argues that Dai observes that " ... the presence of the host immune response in the infected animals suggests that reinfection may not be productive or efficient." Dai, pg. 1402, column 2. Therefore, contrary to the Patent Office's allegations, a skilled person in the art reviewing Dai would certainly not have been motivated to use repeated administration of the same gene therapy viral vector containing the transgene as claimed because Dai teaches away from adopting such approach.
Applicant’s argument has been fully considered, but is unpersuasive. Dai’s statement is in the context absent the use of an immunosuppressant. And, Dai et al further overcome this obstacle by using immunosuppressant (pg 1403, col. 1, “CyP treatment resulted in complete tolerance and FIX levels were essentially unchanged for greater than 150 days”; pg 1404, col. 2, Conclusion, “The increase in FIX expression in animals treated with CyP is most likely due to this drug’s ability to eliminate CMI (cell-mediated immunity) and humoral response”).

Applicant argues that none of the cited references teach the claimed methods of administering the gene therapy viral transfer vectors and antigen-presenting cell-targeted immunosuppressants.
Applicant’s argument has been fully considered, but is unpersuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kaplan et al taught a method for repeat administration of a gene 
Jhunjhunwala et al taught immune-suppressive drug rapamycin delivery into the dendritic cells (antigen presenting cells or APCs) for causing immune suppression was more effective, when delivered coupled to synthetic, degradable micro-particle carriers (encapsulated into 3.4 micrometer sized PLGA microparticles), as compared to that of soluble rapamycin delivery (entire article; Abstract; p.192, col.1, ¶2-5). 
Instant specification broadly discloses embodiments of the instantly recited “antigen-presenting cell targeted…carrier”, wherein an embodiment is a PLGA particle (pg 6, line 23). Jhunjhunwala et al taught PLGA nanoparticles encapsulating rapamycin (pg 193, col. 2, Section 3.2 Encapsulation efficiency), wherein “DC [antigen-presenting dendritic cells] efficiently phagocytose PLGA microparticles” (pg 193, col. 2, Section 3.3). Thus, the PLGA nanoparticles encapsulating rapamycin of Jhunjhunwala et al are considered to fulfill the broadly recited “antigen-presenting cell targeted…carrier” of the instant claims. 

Applicant argues that none of the cited references teach methods of repeatedly, concomitantly administering to a subject an antigen-presenting cell targeted immunosuppressant and gene therapy viral transfer vector wherein one or more doses of the gene therapy viral transfer vector is at least equal to the dose of the gene therapy viral transfer vector in a prior dose.
Applicant’s argument has been fully considered, but is unpersuasive. Applicant appears to have overlooked that Dai et al taught that the first and second gene therapy viral transfer vector administrations were equal doses, to wit, 1x10^9 pfu (pg 1402, col. 1, Results; Figure 5a, legend). 
Kaplan et al taught the first viral vector was administered at a dose of 1x10^7, and the second viral vector was administered at a dose of at least 1x10^8 (pgs 1097-1098, joining ¶; Figure 2, legend).

Applicant argues that Figure 5A of Dai shows that the Factor IX expression in the mice injected with two different gene therapy viral vectors were better (black box plot) than the mice injected with two identical gene therapy viral vectors (white box plot). Therefore, a skilled person in the art reviewing Dai would be led to administer two different gene therapy viral vectors.
Applicant’s argument has been fully considered, but is unpersuasive. Applicant and/or Applicant’s representative appears to have misread or misunderstood Dai Figure 5A. The experiments for the black box are not identical gene therapy viral vectors, as the second viral vector does not encode the factor IX transgene. Therefore, a skilled person in the art reviewing Dai would not be led to administer two different gene therapy viral vectors because such would 

Applicant argues that the Examiner appears to omit that neither Kaplan nor Dai teach or suggest administering two identical gene therapy viral vectors.
Applicant’s argument has been fully considered, but is unpersuasive. Applicant and/or Applicant’s representative appears to have misread or misunderstood Dai Figure 5A, which demonstrated a reduction to practice of a first step of administering a gene therapy viral vector and a second step of administering a gene therapy viral vector, wherein the first and second gene therapy viral vectors are identical, to wit, AdMCdF9 (Figure 5A, legend, data shown in white boxes). 

Applicant argues that neither Kaplan nor Dai teach or suggest the administration of an antigen-presenting cell targeted immunosuppressant in combination as claimed.
Applicant’s argument has been fully considered, but is unpersuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kaplan et al taught a method for repeat administration of a gene therapy viral vector, the method comprising subsequently administering to the subject a second dose of the gene therapy viral vector concomitantly with the immunosuppressant (pg 1098, col. 1; Figure 2). Kaplan et al taught that the attenuation of an immune response to the viral transfer vector (pg 1097, col. 1, “DSG…was found to reduce significantly the development of Ad-specific antibodies”; pg 1098, col. 2, “virus neutralizing titers”; Table 1 Ad-specific antibodies”; Figure 2). Kaplan et al taught that the DSG immunosuppressant treatment reproducibly led to decreased activation of both CD4+ and CD8+ T cells (pg 1098, col. 2).
Jhunjhunwala taught immune-suppressive drug rapamycin delivery into the dendritic cells (antigen presenting cells or APCs) for causing immune suppression was more effective, when delivered coupled to synthetic, degradable micro-particle carriers (encapsulated into 3.4 micrometer sized PLGA microparticles), as compared to that of soluble rapamycin delivery (entire article; Abstract; p.192, col.1, ¶2-5). 

Applicant argues that the Examiner has exercised impermissible hindsight reconstruction.
Applicant’s argument has been fully considered, but is unpersuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Kaplan et al taught a method for repeat administration of a gene therapy viral vector, the method comprising subsequently administering to the subject a second dose of the gene therapy viral vector concomitantly with the immunosuppressant (pg 1098, col. 1; Figure 2). Kaplan et al taught that the attenuation of an immune response to the viral transfer vector (pg 1097, col. 1, “DSG…was found to reduce significantly the development of Ad-specific antibodies”; pg 1098, col. 2, “virus neutralizing titers”; Table 1 Ad-specific antibodies”; Figure 2). Kaplan et al taught 
Dai et al demonstrated a reduction to practice of a first step of administering a gene therapy viral vector and a second step of administering a gene therapy viral vector, wherein the first and second gene therapy viral vectors are identical, to wit, AdMCdF9 (Figure 5A, legend, data shown in white boxes). 
Jhunjhunwala taught immune-suppressive drug rapamycin delivery into the dendritic cells (antigen presenting cells or APCs) for causing immune suppression was more effective, when delivered coupled to synthetic, degradable micro-particle carriers (encapsulated into 3.4 micrometer sized PLGA microparticles), as compared to that of soluble rapamycin delivery (entire article; Abstract; p.192, col.1, ¶2-5). Jhunjhunwala et al taught that the PLGA microparticles comprising rapamycin are capable of being administered to a subject, thereby suppressing an immune response in vivo (pg 196, col. 2, “we are also testing….in a murine…model”).

2. 	Claim 86 is rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al (Human Gene Therapy 8:1095-1104, 1997; of record) in view of Dai et al (PNAS 92:1401-1405, 1995; of record) and Jhunjhunwala et al (2009, J. Controlled Release 133:191-197; of record), as applied to Claims 1, 7-8, 17, 39-41, 47, 76, 86, and 115-116 above, and in further view of Fraser et al (WO 2012/149255 A2; of record).
Determining the scope and contents of the prior art.
Neither Kaplan et al, Dai et al nor Jhunjhunwala et al teach the synthetic nanocarrier coupled to the immune suppressant to further comprise a targeting peptide. 
However, prior to the filing date of the instant application, and with respect to Claim 86, Fraser et al disclosed a method of inducing an immune response in an individual comprising administering antigen presenting cell targeted nanoparticles coupled to and/or encapsulating an immune suppressant (Example 1, PLGA, rapamycin) and administering a viral transfer vector (Abstract; pg 4, lines 1-23; pgs 21-24, pg 23, lines 11-24; pgs 30-35, Example 9), wherein the synthetic nanocarriers comprise lipid nanoparticles, polymeric nanoparticles (including negatively charged particle), metallic nanoparticles etc., (pgs 109-110; claims 1, 79-89, and 104-111), said synthetic naocarriers further comprising a targeting peptide, e.g. ovalbumin (Example 1). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Prior to the filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first immunosuppressant carrier, as taught by Jhunjhunwala et al, with a second immunosuppressant carrier, i.e. a nanocarrier, as disclosed Fraser et al in a method comprising the step of administering an immunosuppressant with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Fraser et al do not remedy the deficiencies of Dai et al in view of Kaplan et al, and Jhunjhunwala et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Dai et al in view of Kaplan et al, Trapnell et al, and Jhunjhunwala et al are discussed above and incorporated herein. Applicant does not contest the teachings of Fraser et al as applied to the obviousness to substitute a first immuosuppressant carrier with a second immunosuppressant carrier in a method comprising the step of administering an immunosuppressant with a reasonable expectation of success.

3. 	Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al (Human Gene Therapy 8:1095-1104, 1997; of record) in view of Dai et al (PNAS 92:1401-1405, 1995; of record), Jhunjhunwala et al (2009, J. Controlled Release 133:191-197; of record), and Fraser et al (WO 2012/149255 A2; of record), as applied to Claims 1, 7-8, 17, 39-41, 47, 76, 86, and 115-116 above, and in further view of Hubbell et al (U.S. 2012/0039989). 
Determining the scope and contents of the prior art.
Neither Kaplan et al, Dai et al, Jhunjhunwala et al, nor Fraser et al teach/disclose the immune suppressant comprises an erythrocyte-binding therapeutic. However, prior to the filing date of the instant application, and with respect to Claim 72, Hubbell et al disclosed methods of promoting immunotolerance to an antigen, the method comprising the step of administering the artisan’s target antigen and an erythrocyte-binding therapeutic (Abstract, [0024, 26]). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Prior to the filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the immunosuppressive agent of Dai et al, Kaplan et al, Trapnell et al, Jhunjhunwala et al and/or Fraser et al to comprise an erythrocyte-binding therapeutic as disclosed by Hubbell et al in a method of promoting immunotolerance to an antigen with a reasonable expectation of success because Hubbell et al disclosed, and 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Hubbell et al do not cure the defect of Dai et al in view of Kaplan et al, Trapnell et al, and Jhunjhunwala et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Dai et al in view of Kaplan et al, Trapnell et al, and Jhunjhunwala et al are discussed above and incorporated herein. Applicant does not contest the teachings of Hubbell et al as it applies to the obviousness to modify the immunosuppressive agent to comprise an erythrocyte-binding therapeutic in a method of promoting immunotolerance to an antigen with a reasonable expectation of success. 

4. 	Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al (Human Gene Therapy 8:1095-1104, 1997; of record) in view of Dai et al (PNAS 92:1401-1405, 1995; of record), Jhunjhunwala et al (2009, J. Controlled Release 133:191-197; of record),  Fraser et al (WO 2012/149255 A2; of record), and Hubbell et al (U.S. 2012/0039989), as applied to Claims 1, 7-8, 17, 39-41, 47, 72, 76, 86, and 115-116 above, and in further view of Shi et al (U.S. 2010/0129392), Miller et al (U.S. 2012/0076831), and Bolton et al (U.S. 2002/0086049). 
Determining the scope and contents of the prior art.
Neither Kaplan et al, Dai et al, Jhunjhunwala et al, Fraser et al, nor Hubbell et al teach/disclose the immune suppressant comprises an apoptotic-body mimic and at least one viral vector antigen. However, prior to the filing date of the instant application, and with respect to Claim 81, Shi et al disclosed a method of modulating the immune system, wherein the immunomodulation may be immunosuppression [0006] or promote the acquisition of tolerance to an antigen [0029], the method comprising the step of administering to a subject a nanocarrier comprising an immunomodulatory agent, e.g. an immunosuppressant, and a target antigen [0029], wherein said antigen may be a viral antigen [0062-63, 66]. 
Miller et al disclosed a method of promoting immunotolerance to an antigen, the method comprising the step of administering a carrier particle, designed to trigger immune tolerance (Abstract), wherein the carrier particle comprises the target antigen and an apoptotic signaling molecule, e.g. annexin-1 or phosphatidylserine [0006, 78], wherein the carrier may be a microparticle or a nanoparticle [0029, 35]. Miller et al disclose that immunosuppressive agents, 
Bolton et al disclosed that apoptosis-body mimics are nanoparticles comprising ligands for phosphatidylserine receptors, capable of binding to phosphatidylserine receptors on an antigen-presenting cell [0027, 38]. Thus, absent objective evidence to the contrary, the carrier particles of Miller et al, designed to trigger immune tolerance and comprising the target antigen and an apoptotic signaling molecule, e.g. annexin-1 or phosphatidylserine, structurally and functionally fulfill the instant recitation of an apoptosis-body mimic. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Prior to the filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first immunosuppressant carrier, as taught by Dai et al, Kaplan et al, Trapnell et al, Jhunjhunwala et al, Fraser et al and/or Hubbell et al, with a second immunosuppressant carrier, i.e. an apoptosis-body mimic, as disclosed Miller et al in a method comprising the step of administering an immunosuppressant with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Those of ordinary skill in the art previously recognized that apoptosis-body mimic nanocarriers can be used to deliver immunosuppressant molecules and the target antigen to a subject for the purpose of inducing immunotolerance to the target antigen. Furthermore, the ordinary artisan previously recognized the scientific concept of combining an target antigen, e.g. a viral antigen, with an immunosuppressant in a therapeutic composition for use in a method of inducing immunotolerance to said antigen (Shi et al, Miller et al).  
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Shi et al, Miller et al, and Bolton et al do not cure the defect of Dai et al in view of Kaplan et al, Trapnell et al, and Jhunjhunwala et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Dai et al in view of Kaplan et al, Trapnell et al, and Jhunjhunwala et al are discussed above and incorporated herein. Applicant does not contest the teachings of Shi et al, Miller et al, and Bolton et al as applied to the obviousness to substitute a first immuosuppressant carrier with a second immunosuppressant carrier in a method comprising the step of administering an immunosuppressant with a reasonable expectation of success.

5. 	Claims 1, 7-8, 17, 39-41, 47, 76, 86, and 115-116 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al (Human Gene Therapy 8:1095-1104, 1997; of record) in view of Dai et al (PNAS 92:1401-1405, 1995; of record), and Von Andrian et al (U.S. 2010/0233251).
Determining the scope and contents of the prior art.
With respect to Claims 1 and 7, Kaplan et al is considered relevant prior art for having taught a method for repeat administration of a gene therapy viral vector, the method comprising:
a) administering to the subject a first dose of a viral vector without an immunosuppressant (pg 1097, col. 2; Figure 2); and 
b) subsequently administering to the subject a second dose of the gene therapy viral vector concomitantly with the immunosuppressant (pg 1098, col. 1; Figure 2). 
The first viral transfer vector serotype (Adenovirus 2) is the same viral transfer vector serotype as the gene therapy viral transfer vector comprising the therapeutic transgene (Adenovirus 2/CFTR) and the viral transfer vector comprising another experimental transgene (Adenovirus 2/beta galactosidase) (Figure 2). Kaplan et al taught that the attenuation of an immune response to the viral transfer vector (pg 1097, col. 1, “DSG…was found to reduce significantly the development of Ad-specific antibodies”; pg 1098, col. 2, “virus neutralizing titers”; Table 1 Ad-specific antibodies”; Figure 2). 
The instant specification discloses that antigen-presenting cell targeted immunosuppressant can include agents that by virtue of their form or characteristics can result in APC tolerogenic effects (pg 45, lines 15-16). Kaplan et al taught that the DSG immunosuppressant treatment reproducibly led to decreased activation of both CD4+ and CD8+ T cells (pg 1098, col. 2), and thus said immunosuppressant is considered to fulfill the instant recitation of “antigen-presenting cell targeted immunosuppressant” and attenuates “a T cell response”.

With respect to Claim 17, Kaplan et al taught a method comprising the steps of repeatedly, concomitantly administering to a subject an immunosuppressant and a gene therapy viral transfer vector (Figure 2c), wherein the dose of the gene therapy viral vector is at least equal to the dose of the gene therapy viral transfer vector selected for a subject if the subject were expected to develop anti-gene therapy viral vector immune responses due to the repeated administration of the gene therapy viral vector (Figure 2c, Ad2/CFTR +/- DSG, Day 30 and Day 60).


Kaplan et al taught the subject was primed with a first dose of a viral transfer vector, and then subsequently administered with said viral transfer vector further encoding a therapeutic protein (syn. gene therapy viral vector). Thus, Kaplan et al do not teach the subject is primed with a first dose of a viral transfer vector that is a gene therapy viral vector, and whereby said first gene therapy viral vector is the same as the subsequently administered gene therapy viral vector.
However, prior to the filing date of the instantly claimed invention, Dai et al is considered relevant prior art for having taught a method for repeat administration of a gene therapy viral vector, the method comprising:
a) administering to the subject a first dose of a gene therapy viral vector (Ad-FIX) without an immunosuppressant, and 
b) subsequently administering to the subject a second dose of the gene therapy viral vector (Ad-FIX) (Reinfection with Recombinant Adenoviruses; Figure 5a), wherein the subject does not have pre-existing immunity against the gene therapy viral transfer vector. 
Dai et al taught the anti-gene therapy viral vector response is attenuated in immune-compromised subjects (µMT or β2m-/-), as evidenced by the higher gene therapy transgene expression levels as compared to non-immunocompromised subject(s) (Figures 1 and 5a). 
Dai et al teach the loss of transgene expression in the subjects who have an immune response to the viral vector antigens, and that the artisan may tolerize the host subject to the viral antigens and therapeutic protein antigens using the immunosuppressant(s) by blocking cell-mediated immunity (pg 1403, col. 1). 

Neither Kaplan et al nor Dai et al teach the immunosuppressant comprises a synthetic carrier coupled to or encapsulating the immunosuppressant. However, prior to the filing date of the instantly claimed invention, Von Andrian et al is considered relevant prior art for having disclosed synthetic nanocarriers comprising an immunosuppressant, wherein said immunosuppressant is rapamycin [0029], and wherein said synthetic nanocarrier further comprises a targeting moiety “for delivery of the nanocarrier to antigen presenting cells, T cells, or B cells” [0034], wherein “the immunosuppressant…promotes the acquisition of tolerance to an antigen” [0029]. Von Andrian et al disclosed the nanoparticle may be a biodegradable polymer, e.g. PLGA [0037]. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the first viral transfer vector of Kaplan et al administered in the first administration step to be the same viral transgene vector as administered in the second administration step, as taught by Dai et al, in a method for repeat  with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute first viral transfer vector of Kaplan et al administered in the first administration step to be the same viral transgene vector as administered in the second administration step in a method for repeat administration of a gene therapy viral vector because: 
i) each of the teachings of Kaplan et al and Dai et al are directed to the same field of endeavor, to wit, methods of repeat administration of a gene therapy viral vector in a subject (Kaplan et al, Title, Overview Summary, improve transgene expression limited by immunogenicity; Dai et al, Title, tolerization of gene therapy transgene products (Factor IX) and vector antigens (syn. viral proteins) allows for long-term expression); 
ii) those of ordinary skill in the art previously recognized the scientific and technical concepts that the same viral transfer vector (same viral vector antigens) are in both the first and second administration steps (Kaplan et al, Dai et al); 
iii) Kaplan et al controlled for the attenuation of immune response to the viral transfer vector antigens, using the same viral transfer vector in both the first administration step (Ad2) and second administration step (Ad2/gene therapy transgene) (pg 1097, col. 1, “DSG…was found to reduce significantly the development of Ad-specific antibodies”; pg 1098, col. 2, “virus neutralizing titers”; Table 1 Ad-specific antibodies”; Figure 2); 
iv) the differences between the Kaplan et al (first vector, then vector/gene therapy transgene) and Dai et al (first vector/gene therapy transgene, then same vector/gene therapy transgene) were encompassed in known variations or in a principle known in the prior art;
v) Kaplan et al demonstrated the second administration step used the vector/gene therapy transgene followed by a repeated third administration step using the same vector/gene therapy transgene (Figure 2c); and
v) the ordinary artisan could have implemented the claimed variation, and the claimed variation would have been predictable to one of ordinary skill in the art.
Prior to the filing date of the instantly claimed invention, it also would have been obvious to modify the immunosuppressant delivery vehicle of Kaplan et al to comprise being coupled or complexed with a carrier comprising a targeting moiety, as disclosed by Von Andrian et al, in a method of attenuating an immune response with a reasonable expectation of success, the artisan being motivated because Von Andrian et al disclosed nanocarriers comprising an immunosuppressant, wherein said nanocarrier further comprises a targeting moiety “for delivery of the nanocarrier to antigen presenting cells, T cells, or B cells” [0034], wherein “the immunosuppressant…promotes the acquisition of tolerance to an antigen” [0029].
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 8, Kaplan et al taught that said method further includes administering to the subject one or more repeat doses of the viral transfer vector subsequent to the concomitant administration of the viral transfer vector and the antigen-presenting cell targeted immunosuppressant to the subject (pg 1098; Figure 2c).
With respect to Claim 39, the instant specification discloses that “simultaneous” means the administration is at the same time or substantially the same time where the clinician would consider any time between administrations to be virtually nil or negligible as to the impact on the desired therapeutic outcome (pg 32, lines 12-15). 
Kaplan et al taught concomitant administration of the immunosuppressant and the viral vector (days -1 to 5, relative to vector administration; pg 1098, col. 1). There is no objective evidence that Day -1, and/or Day 0, and/or Day 1, etc… does not fulfill the breadth of the arbitrarily determined definition of “simultaneous”.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05.
With respect to Claim 40, Kaplan et al taught the subject is immunologically naïve to the viral vector prior to the first administration step (pg 1097, col. 2). 
Dai et al teach the subject has not been previously administered with the viral vector, that is to say, the first dose of the gene therapy vector is administered to a naïve subject. 
With respect to Claim 41, Kaplan et al taught the viral vector is an adenoviral vector (pg 1096, Materials and Methods). 
Dai et al teach the viral vector is an adenoviral vector (pg 1401, col. 1, Adenoviral Vectors).
With respect to Claim 47, Kaplan et al taught the viral vector encodes a therapeutic protein, to wit, CFTR (pg 1096, Materials and Methods). 
Dai et al teach the viral vector encodes a therapeutic protein, to wit, Factor IX (Abstract). 
With respect to Claim 76, Von Andrian et al disclosed the nanoparticle may be a biodegradable polymer, e.g. PLGA [0037], whereby the instant specification discloses PLGA particles are negatively-charged particles (pg 45, lines 19-20). 
With respect to Claim 86, Von Andrian et al is considered relevant prior art for having disclosed nanocarriers comprising an immunosuppressant, wherein said immunosuppressant is rapamycin [0029], wherein the nanoparticle is a synthetic nanoparticle, e.g. may be a biodegradable polymer, e.g. PLGA [0034, 37],
With respect to Claim 115, Kaplan et al taught the immunosuppressant is deoxyspergualin, which is an art-recognized inhibitor of the NF-kB pathway. 
Dai et al taught the immunosuppressant is cyclosporine (Figure 5), which is an inhibitor of NF-kB pathway.

With respect to Claim 116, Von Andrian et al is considered relevant prior art for having disclosed nanocarriers comprising an immunosuppressant, wherein said immunosuppressant is rapamycin [0029], and wherein said nanocarrier further comprises a targeting moiety “for delivery of the nanocarrier to antigen presenting cells, T cells, or B cells” [0034], wherein “the immunosuppressant…promotes the acquisition of tolerance to an antigen” [0029]. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

6. 	Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al (Human Gene Therapy 8:1095-1104, 1997; of record) in view of Dai et al (PNAS 92:1401-1405, 1995; of record), and Von Andrian et al (U.S. 2010/0233251), as applied to Claims 1, 7-8, 17, 39-41, 47, 76, 86, and 115-116 above, and in further view of Hubbell et al (U.S. 2012/0039989). 
Determining the scope and contents of the prior art.
Neither Kaplan et al, Dai et al, nor Von Andrian et al teach/disclose the immune suppressant comprises an erythrocyte-binding therapeutic. However, prior to the filing date of the instant application, and with respect to Claim 72, Hubbell et al disclosed methods of promoting immunotolerance to an antigen, the method comprising the step of administering the artisan’s target antigen and an erythrocyte-binding therapeutic (Abstract, [0024, 26]). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Prior to the filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the immunosuppressive agent of Dai et al, Kaplan et al and/or Von Andrian et al to comprise an erythrocyte-binding therapeutic as disclosed by Hubbell et al in a method of promoting immunotolerance to an antigen with a reasonable expectation of success because Hubbell et al disclosed, and successfully demonstrated, that the erythrocyte-binding ligands promote immunotolerance to the artisan’s antigen of interest [0005, 24, 79]. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

 	Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al (Human Gene Therapy 8:1095-1104, 1997; of record) in view of Dai et al (PNAS 92:1401-1405, 1995; of record), Von Andrian et al (U.S. 2010/0233251), and Hubbell et al (U.S. 2012/0039989), as applied to Claims 1, 7-8, 17, 39-41, 47, 72, 76, 86, and 115-116 above, and in further view of Shi et al (U.S. 2010/0129392), Miller et al (U.S. 2012/0076831), and Bolton et al (U.S. 2002/0086049). 
Determining the scope and contents of the prior art.
Neither Kaplan et al, Dai et al, Von Andrian et al, nor Hubbell et al teach/disclose the immune suppressant comprises an apoptotic-body mimic and at least one viral vector antigen. However, prior to the filing date of the instant application, and with respect to Claim 81, Shi et al disclosed a method of modulating the immune system, wherein the immunomodulation may be immunosuppression [0006] or promote the acquisition of tolerance to an antigen [0029], the method comprising the step of administering to a subject a nanocarrier comprising an immunomodulatory agent, e.g. an immunosuppressant, and a target antigen [0029], wherein said antigen may be a viral antigen [0062-63, 66]. 
Miller et al disclosed a method of promoting immunotolerance to an antigen, the method comprising the step of administering a carrier particle, designed to trigger immune tolerance (Abstract), wherein the carrier particle comprises the target antigen and an apoptotic signaling molecule, e.g. annexin-1 or phosphatidylserine [0006, 78], wherein the carrier may be a microparticle or a nanoparticle [0029, 35]. Miller et al disclose that immunosuppressive agents, e.g. cytokines ([0131], claims 62, 75) may also be used in the therapeutic composition to promote antigen immunotolerance.
Bolton et al disclosed that apoptosis-body mimics are nanoparticles comprising ligands for phosphatidylserine receptors, capable of binding to phosphatidylserine receptors on an antigen-presenting cell [0027, 38]. Thus, absent objective evidence to the contrary, the carrier particles of Miller et al, designed to trigger immune tolerance and comprising the target antigen and an apoptotic signaling molecule, e.g. annexin-1 or phosphatidylserine, structurally and functionally fulfill the instant recitation of an apoptosis-body mimic. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Prior to the filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first immunosuppressant carrier, as taught by Dai et al, Kaplan et al, Von Andrian et al and/or Hubbell et al, with a second immunosuppressant carrier, i.e. an apoptosis-body mimic, as disclosed Miller et al in a method comprising the step of administering an immunosuppressant with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Those of ordinary skill in the art previously recognized that apoptosis-body mimic nanocarriers can be used to deliver immunosuppressant molecules and the target antigen to a subject for the purpose of inducing immunotolerance to the target antigen. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. To obtain TerminalDisclaimers,refertohttp://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

8. 	Claims 1, 7, 8, 17, 39-41, 47, 72, 76, 81, 86, and 115-116 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 7, 8, 17, 39-41, 47, 72, 76, 81, 86, 
This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 
With respect to Claims 1, 7, and 17, ‘949 claims (claims 1, 7, and 17) a method comprising establishing an anti-gene-therapy viral transfer vector attenuated immune response in a subject by concomitant administration of an antigen-presenting cell targeted immunosuppressant and gene therapy viral transfer vector to the subject wherein the subject does not have pre-existing immunity against the gene therapy viral vector and further drawn to a concomitant administration of an antigen-presenting cell targeted immunosuppressant to the subject. The substantive issue of the method is to promote an immunotolerant response to the viral vector. The transgene encoded by the viral vector is immaterial to the subject’s immune response in response to the administration method steps. 
With respect to Claim 8, ‘949 claims (claim 8) said method further includes administering to the subject one or more repeat doses of the viral transfer vector subsequent to the concomitant administration of the viral transfer vector and the antigen-presenting cell targeted immunosuppressant to the subject.
With respect to Claim 39, ‘949 claims (claim 39) simultaneous administration.
With respect to Claim 40, ‘949 claims (claim 40) the subject has not been previously administered with the viral vector.
With respect to Claim 41, ‘949 discloses (specification pg 5, lines 21-26; prior claim 41) the viral vector is, e.g., an adenoviral vector.
With respect to Claim 47, ‘949 claims (claim 47) whererin the viral vector encodes a gene therapy transgene, which those of ordinary skill in the art immediately recognize to comprise therapeutic proteins. The substantive issue of the method is to promote an immunotolerant response to the viral vector. The transgene encoded by the viral vector is immaterial to the subject’s immune response in response to the administration method steps. 
With respect to Claim 72, ‘949 claims (claim 72) wherein the immunosuppressant comprises an erythrocyte-binding therapeutic.  
With respect to Claim 76, ‘949 claims (claim 76) wherein the immunosuppressant comprises a negatively-charged particle.  
With respect to Claim 81, ‘949 claims (claim 81), the immunosuppressant comprises an apoptotic-body mimic and at least one viral vector antigen. 
With respect to Claim 86, ‘949 claims (claim 86), the immunosuppressant comprises a synthetic nanocarrier. 
With respect to Claim 115, ‘949 claims (claim 115) the immunosuppressant is an inhibitor of NF-kB pathway. 
With respect to Claim 116, ‘949 claims (claim 116) the immunosuppressant is rapamycin.
Accordingly, the claimed process in the present application and the cited patent application are obvious variants.  Therefore, the inventions as claimed are co-extensive. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 7, 8, 17, 39-41, 47, 72, 76, 81, 86, and 115-116 are provisionally rejected on the ground of nonstatutory double patenting over claims 7, 8, 17, 39-41, 47, 72, 76, 81, 86, and 115-116 of copending Application No. 14/846,958 (U.S. 2016/0074532; claim set filed March 24, 2021). 
This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 
With respect to Claims 1, 7, and 17, ‘958 claims (claims 1, 7, and 17) a method comprising establishing an anti-gene-therapy viral transfer vector attenuated immune response in a subject by concomitant administration of an antigen-presenting cell targeted immunosuppressant and gene therapy viral transfer vector to the subject wherein the subject does not have pre-existing immunity against the gene therapy viral vector and further drawn to a concomitant administration of an antigen-presenting cell targeted immunosuppressant to the subject. The substantive issue of the method is to promote an immunotolerant response to the viral vector. The transgene encoded by the viral vector is immaterial to the subject’s immune response in response to the administration method steps. 
With respect to Claim 8, ‘958 claims (claim 8) said method further includes administering to the subject one or more repeat doses of the viral transfer vector subsequent to the concomitant administration of the viral transfer vector and the antigen-presenting cell targeted immunosuppressant to the subject.
With respect to Claim 39, ‘958 claims (claim 39) simultaneous administration.
With respect to Claim 40, ‘958 claims (claim 40) the subject has not been previously administered with the viral vector.
With respect to Claim 41, ‘958 claims (claim 41) the viral vector is, e.g. an adenoviral vector.
With respect to Claim 47, ‘958 claims (claim 47) whererin the viral vector encodes a gene-editing transgene, therapy transgene, which those of ordinary skill in the art immediately recognize that gene-editing endonucleases are therapeutic proteins. The substantive issue of the method is to promote an immunotolerant response to the viral vector. The transgene encoded by the viral vector is immaterial to the subject’s immune response in response to the administration method steps. 
With respect to Claim 72, ‘958 claims (claim 72) wherein the immunosuppressant comprises an erythrocyte-binding therapeutic.  
With respect to Claim 76, ‘958 claims (claim 76) wherein the immunosuppressant comprises a negatively-charged particle.  
With respect to Claim 81, ‘958 claims (claim 81), the immunosuppressant comprises an apoptotic-body mimic and at least one viral vector antigen. 
With respect to Claim 86, ‘958 claims (claim 86), the immunosuppressant comprises a synthetic nanocarrier. 
With respect to Claim 115, ‘958 claims (claim 115) the immunosuppressant is an inhibitor of NF-kB pathway. 
With respect to Claim 116, ‘958 claims (claim 116) the immunosuppressant is rapamycin.
Accordingly, the claimed process in the present application and the cited patent Application are obvious variants.  Therefore, the inventions as claimed are co-extensive. This is a provisional 

10. 	Claims 1, 7, 8, 17, 39-41, 47, 72, 76, 81, 86, 115-116 are rejected on the ground of nonstatutory double patenting over claims 1-14 of U.S. Patent 10,071,114.
This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented. Note that a Notice of Allowance was mailed May 10, 2018.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 
With respect to Claims 1, 7, and 17, ‘114 claims (1, and 3, and 14) a method comprising establishing an anti-gene-therapy viral transfer vector attenuated immune response in a subject by concomitant administration of an antigen-presenting cell targeted immunosuppressant and gene therapy viral transfer vector to the subject wherein the subject does not have pre-existing immunity against the gene therapy viral vector and further drawn to a concomitant administration of an antigen-presenting cell targeted immunosuppressant to the subject. The substantive issue of the method is to promote an immunotolerant response to the viral vector. The transgene encoded by the viral vector is immaterial to the subject’s immune response in response to the administration method steps. 
With respect to Claim 8, ‘114 claims (claim 2) said method further includes administering to the subject one or more repeat doses of the viral transfer vector subsequent to the concomitant administration of the viral transfer vector and the antigen-presenting cell targeted immunosuppressant to the subject.
With respect to Claim 39, ‘114 claims (claim 4) simultaneous administration.
With respect to Claim 40, ‘114 claims (claim 5) the subject has not been previously administered with the viral vector.
With respect to Claim 41, ‘114 claims (claim 6) the viral vector is, e.g., an adenoviral vector.
With respect to Claim 47, ‘114 claims (claim 7) whererin the viral vector encodes a DNA binding protein or a therapeutic RNA, which those of ordinary skill in the art immediately recognize that DNA binding proteins are considered therapeutic proteins, and that therapeutic RNA’s include those that encode proteins. The substantive issue of the method is to promote an immunotolerant response to the viral vector. The transgene encoded by the viral vector is immaterial to the subject’s immune response in response to the administration method steps. 
With respect to Claim 72, ‘114 claims (claim 8) wherein the immunosuppressant comprises an erythrocyte-binding therapeutic.  
With respect to Claim 76, ‘114 claims (claim 9) wherein the immunosuppressant comprises a negatively-charged particle.  
With respect to Claim 81, ‘114 claims (claim 10), the immunosuppressant comprises an apoptotic-body mimic and at least one viral vector antigen. 
With respect to Claim 86, ‘114 claims (claim 11), the immunosuppressant comprises a synthetic nanocarrier. 
With respect to Claim 115, ‘114 claims (claim 12) the immunosuppressant is an inhibitor of NF-kB pathway. 
With respect to Claim 116, ‘114 claims (claim 13) the immunosuppressant is rapamycin.
Accordingly, the claimed process in the present application and the cited patent are obvious variants.  Therefore, the inventions as claimed are co-extensive. 

11. 	Claims 1, 7, 8, 17, 39-41, 47, 72, 76, 81, 86, and 115-116 are rejected on the ground of nonstatutory double patenting over claims 1-13 of U.S. Patent 10,046,064.
This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented. Note that a Notice of Allowance was mailed April 12, 2018.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 
With respect to Claims 1, 7, and 17, ‘064 claims (claims 1 and 3) a method comprising establishing an anti-gene-therapy viral transfer vector attenuated immune response in a subject by concomitant administration of an antigen-presenting cell targeted immunosuppressant and gene therapy viral transfer vector to the subject wherein the subject does not have pre-existing immunity against the gene therapy viral vector and further drawn to a concomitant administration of an antigen-presenting cell targeted immunosuppressant to the subject. The substantive issue of the method is to promote an immunotolerant response to the viral vector. The transgene encoded by the viral vector is immaterial to the subject’s immune response in response to the administration method steps. 
With respect to Claim 8, ‘064 claims (claim 2) said method further includes administering to the subject one or more repeat doses of the viral transfer vector subsequent to the concomitant administration of the viral transfer vector and the antigen-presenting cell targeted immunosuppressant to the subject.
With respect to Claim 39, ‘064 claims (claim 4) simultaneous administration.
With respect to Claim 40, ‘064 claims (claim 5) the subject has not been previously administered with the viral vector.
With respect to Claim 41, ‘064 claims (claim 6) the viral vector is, e.g., an adenoviral vector.
With respect to Claim 47, ‘064 claims (claim 1) wherein the viral vector encodes an antisense oligonucleotide. While the antisense oligonucleotide is not a therapeutic protein (instant claims), the substantive issue of the method is to promote an immunotolerant response to the viral vector. The transgene encoded by the viral vector is immaterial to the subject’s immune response upon administration method steps. 
With respect to Claim 72, ‘064 claims (claim 8) wherein the immunosuppressant comprises an erythrocyte-binding therapeutic.  
With respect to Claim 76, ‘064 claims (claim 9) wherein the immunosuppressant comprises a negatively-charged particle.  
With respect to Claim 81, ‘064 claims (claim 10), the immunosuppressant comprises an apoptotic-body mimic and at least one viral vector antigen. 
With respect to Claim 86, ‘064 claims (claim 11), the immunosuppressant comprises a synthetic nanocarrier. 
With respect to Claim 115, ‘064 claims (claim 12) the immunosuppressant is an inhibitor of NF-kB pathway. 
With respect to Claim 116, ‘064 claims (claim 13) the immunosuppressant is rapamycin.
Accordingly, the claimed process in the present application and the cited patent are obvious variants.  

Citation of Relevant Prior Art

Wilson et al (US 6,251,957 B1; of record) is considered relevant prior art for having disclosed the scientific and technical concepts of inducing immunotolerance to a viral vector encoding a therapeutic transgene, thereby allowing the subject to receive repeat administrations of the therapeutic viral vector (Abstract), whereby the immunosuppressant may be administered simultaneously with the viral vector, e.g. close temporal proximity or as an admixture with the viral vector (col. 10, lines 5-14). 

Conclusion
13. 	No claim allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633